 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    CESAR CONTRERAS-ARMAS,                           Case No. 3:18-cv-00387-HDM-WGC
12                      Petitioner,                    ORDER
13           v.
14    RENEE. BAKER, et al.,
15                      Respondents.
16

17          Respondents having filed an unopposed motion for enlargement of time (first request)

18   (ECF No. 49), and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' unopposed motion for enlargement of

20   time (first request) (ECF No. 49) is GRANTED. Respondents will have up to and including

21   August 2, 2021, to file a reply in support of the motion to dismiss (ECF No. 35).

22          DATED: July 6, 2021
23                                                               ______________________________
                                                                 HOWARD D. MCKIBBEN
24                                                               United States District Judge
25

26

27

28
                                                      1
